i      .~I’            -.   ~..
1                      OFF+OF         THE   AmORNEYQENEtiL   OF TEXAS
f.“~
                                                 AtJmfN




        &tt    &tQniO,        TOSaS         ".

        near    Birt
                    Honorable   E. 0. Garvey,   page 2


                         taxes on vhich said poll or ad valorem tax the
                         interest and penalties  have been released by
                         any of the provisions   of this Act shall be and
                         the same are hereby released,   and no such costs
                         shall hereafter   be charged, aollected,  or ac-
                         counted for, provided,    hovever, that any ccsts
                         that are now due and payable to any officer
                         or official   shall remain a valid obligation,
                         notwithstanding    the provislone  hereof.

                                           Anyone desiring     to pay at one
                         time W     the delinquent    taxes for only one yesx
                         wherein   such taxes are delinquent       for :4ore than
                         one year shall have the right to pay the sane
                         but vithout   remlsslon of penalties        and interest;
                         provided,   hovever that any persons ava&lFng them-
                    .,   selves. of. the b0sefit.e. of this Act shall .be re-
                         quired to pay all dellnauent ad valorem taxes
                         due the State and oounty on an7 specific           piece
                         of property on vhiah suoh taxes are delinquent
                         before the penalties      and interest    may be re-
                         leased as herein providedi       tionditioned that a
                         six per cent (6%) penalty on the total amount
.;:i:j:::!!j:/:!;        delinquent be, paid on suoh property.”
                                You suggest’ that the $1.06~ redemption foe would seem
                    to be due in the case mentioned by you since “the penalty       and
                    interest”   have not been released in full,    there being charged
                    a 6s penalty.    Hovever it seems rather olear to us that the re-
                    lease of aoste provided in Seotion 2 will apply to this tme of
                    case the same as if the taxpayer should pay all his delinquent
                    taxes and not be oharged vith a 6% penalty.       As already mention-
                    ed Seotion 1 of House    Bill 76 provides a complete release of the
                    old penalty and accrued interest.      The penaltp of 6% levied in
                    Seation 3 constitutes    the levy of a fresh penalty,    not the re-
                    tention   of a part of the old penalty.    Henoe, ve ar4 aonatrained
                    to the viev that our opinion 190. O-3634 is applloable      to this
                    case also, and that if on or before Tiovember 1, 1941, the pro-
                    perty owner pays all fhe delinquent     taxes due against a apeoiflo
                    piece of property he stands relieved     of this oost, although tak-
                    ing the 696 penalty.
                                                               Your18 v4rg truly
                                                          ATTOFtXEY
                                                                  GENERALOF TEXAS

                                                          BY